J-S04002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    W. & N. L                                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    L.S.                                       :
                                               :
                        Appellant              :   No. 1423 MDA 2020
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    B.L.                                       :

               Appeal from the Order Entered November 2, 2020
      In the Court of Common Pleas of York County Civil Division at No(s):
                              2020-FC-1168-03


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                FILED MARCH 23, 2021

           Appellant, L.S. (Mother), appeals from the order filed on November 2,

2020, transferring jurisdiction over a child custody matter1 from South

Carolina to Pennsylvania and transferring custodial rights originally granted to

B.L. (Father) to W.L. and N.L., the paternal grandparents (Grandparents).

Because we hold that the trial court lacked subject matter jurisdiction in this

case, we vacate the November 2, 2020 order and remand with instructions.

           We briefly summarize the facts and procedural history of this case as

follows. Mother and Father were married and lived in South Carolina with
____________________________________________


1  The children about whom this custody centers are H.L. (a male born in
January, 2015) and L.L. (a female born in April, 2016).
J-S04002-21



their two children until they separated in 2018. On January 13, 2020, a South

Carolina court approved a custody agreement between Mother and Father.

Under the terms of the agreement, Mother and Father shared legal custody

and Mother obtained primary physical custody and received permission to

relocate with the children to Stewartstown, Pennsylvania.          The custody

agreement gave Father, who at all relevant times was and remains enlisted in

the United States armed forces, specific rights of visitation and communication

access with the children. Father, a legal resident of Texas, sold the family

home in South Carolina.     He moved into an apartment in South Carolina,

where he currently lives until he completes active duty.        Mother and the

children continue to live in Pennsylvania.

      On June 29, 2020, in the Court of Common Pleas of York County,

Pennsylvania, Grandparents filed a complaint for custody of the children

pursuant to 23 Pa.C.S.A. §5325(2). On July 13, 2020, Mother filed preliminary

objections to the complaint, arguing that the trial court lacked jurisdiction and

that Grandparents lacked standing.      Mother filed a brief in support of her

objections on July 27, 2020, arguing that the South Carolina court was the

appropriate jurisdiction to litigate claims involving the children’s custody. On

July 31, 2020, Grandparents filed a brief in opposition to Mother’s preliminary

objections. The trial court held a hearing on August 4, 2020. By order entered

on August 5, 2020, the trial court determined that Grandparents had standing

to file a complaint for custody in Pennsylvania, that the Court of Common




                                      -2-
J-S04002-21



Pleas of York County had jurisdiction to entertain Grandparents’ custody

action, and that Pennsylvania was the more convenient forum.

       On August 11, 2020, Mother filed a motion for reconsideration of her

preliminary objections to Grandparents’ complaint for custody. The trial court

granted reconsideration and held a second custody hearing. By order entered

on November 2, 2020, the trial court again overruled Mother’s objections to

the trial court’s jurisdiction and Grandparents’ standing.     The trial court

determined that, pursuant to the Uniform Child Custody Jurisdiction and

Enforcement Act (“UCCJEA”), 23 Pa.C.S.A. § 5401, et seq., Pennsylvania had

jurisdiction to hear Grandparents’ complaint for custody of the children and

that Grandparents had standing to litigate their claim. The trial court also

ordered a temporary transfer of Father’s custodial rights to Grandparents

pursuant to 51 Pa.C.S.A. § 4109 (child custody proceedings during military

deployment) “for as long as Father wishes to allow that assignment.” Order,

11/2/2020, at 3. This timely appeal resulted.2
____________________________________________


2    The trial court order further directed that the parties could file for
conciliation, but if neither party did so within 60 days, the trial court would
consider the order permanent and final. Accordingly, we conclude that the
trial court’s order was final. See Parker v. MacDonald, 496 A.2d 1244, 1247
(Pa. Super. 1985) (a custody order that contemplates future proceedings at
the initiation of one of the parties is a final appealable order). On November
4, 2020, Mother filed a timely notice of appeal and contemporaneous
statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(a)(2)(i). The trial court issued an opinion pursuant to Pa.R.A.P.
1925(a)(2)(ii) on November 13, 2020. Mother filed a motion to stay and an
application for supersedeas with the trial court, but was denied relief.
Following her appeal, on December 21, 2020, Mother filed an application for



                                           -3-
J-S04002-21



       On appeal, Mother presents the following issues for our review:

        I.    Whether the trial court erred in transferring jurisdiction of a
              South Carolina custody [o]rder, despite one parent still
              residing in South Carolina, South Carolina has not ceded
              jurisdiction and there is still significant evidence and
              contacts in South Carolina relevant to modification of the
              [c]ustody [o]rder[?]

       II.    Whether the trial court erred by sua sponte modifying the
              South Carolina [c]ustody [o]rder [and] transferring
              [Father’s custodial] rights to [Grandparents], without all
              parties’ agreement, the proper basis to do so[, and without
              considering] the custody factors under 23 Pa.C.S.A. § 5328?

Mother’s Brief at 8.

       Regarding her first issue on appeal, Mother contends, in sum:

       In this matter, Mother avers that South Carolina maintains
       jurisdiction over the subject children because a court in South
       Carolina accepted a stipulation between Mother and Father
       regarding their custodial rights of the subject children and entered
       it as a final order. This was an initial determination. The South
       Carolina court still has exclusive and continuing jurisdiction, as the
       court in that state has not determined that it no longer has
       jurisdiction, nor has it determined that Pennsylvania would be a
       more convenient forum. Furthermore, Father has not physically
       left South Carolina to live elsewhere.

Mother’s Brief at 17 (internal citations omitted). Specifically, Mother claims it

was error for the trial court to conclude that it, rather than the South Carolina

____________________________________________


supersedeas with this Court. By per curiam order filed on January 8, 2021,
this Court granted relief and directed that “the order of November 2, 2020 is
hereby stayed pending a final decision by this Court.” Per Curiam Order,
1/8/2021. Mother and Grandparents have filed counseled appellate briefs with
this Court. Father has filed a pro se appellate brief on his own behalf.




                                           -4-
J-S04002-21



court, should determine if Pennsylvania was a more convenient forum. Id. at

17-18.     “Said differently,” Mother contends, “the South Carolina court must

determine that either it 1) no longer has exclusive, continuing jurisdiction, or

2) that a court of this Commonwealth would be more convenient.”3          Id. at

19. Mother also claims that Father still resides in South Carolina because the

state is home to his only residential address and he has no present plans to

relocate outside the state.       Id. at 20-21. Referencing experts in the South

Carolina custody matter, “Mother claims there is still significant evidence

related to both Father and [Grandparents] in the state of South Carolina.” Id.

at 20-21. Furthermore, Mother argues that the trial court erred by finding

Father could waive South Carolina’s jurisdiction.        Id. at 21.   Ultimately,

“Mother is [asking] this Court to confirm that the state of South Carolina still

[retains] jurisdiction [over] the custody matter related to the children [] and

that all Pennsylvania orders [] be vacated.” Mother’s Brief at 23.

       Our standard of review is well-settled:

       A court's decision to exercise or decline jurisdiction is subject to
       an abuse of discretion standard of review and will not be disturbed
       absent an abuse of that discretion. Under Pennsylvania law, an
       abuse of discretion occurs when the court has overridden or
       misapplied the law, when its judgment is manifestly unreasonable,
       or when there is insufficient evidence of record to support the
       court's findings. An abuse of discretion requires clear and
       convincing evidence that the trial court misapplied the law or
       failed to follow proper legal procedures.
____________________________________________


3  Grandparents concede that the court in “South Carolina has not determined
that it no longer has exclusive, continuing jurisdiction[.]” Grandparents’ Brief
at 6. They also concede that the trial court could not determine the question
of forum non conveniens. Id.

                                           -5-
J-S04002-21



T.A.M. v. S.L.M., 104 A.3d 30, 32 (Pa. Super. 2014).

       “The [UCCJEA] was promulgated by the National Conference of

Commissioners on Uniform State Laws in 1997 and became effective in

Pennsylvania in 2004.”        Rennie v. Rosenthol, 995 A.2d 1217, 1220 (Pa.

Super. 2010). “The UCCJEA replaced the Uniform Child Custody Jurisdiction

Act (“UCCJA”) as a way to rectify inconsistent case law and revise custody

jurisdiction in light of federal enactments.” Id. “The purpose of the UCCJEA

is to avoid jurisdictional competition, promote cooperation between courts,

deter the abduction of children, avoid relitigating custody decisions of other

states, and facilitate the enforcement of custody orders of other states.” A.L.-

S. v. B.S., 117 A.3d 352, 356 (Pa. Super. 2015).

       Relevant herein, we have determined:

       [T]he issue of interstate jurisdiction to modify a custody
       determination is governed by [23 Pa.C.S.A. §] 5423, which
       provides the following.

       Except as otherwise provided in [23 Pa.C.S.A. §] 5424 (relating
       to temporary emergency jurisdiction), a court of this
       Commonwealth may not modify a child custody
       determination made by a court of another state unless a
       court of this Commonwealth has jurisdiction to make an
       initial determination under [23 Pa.C.S.A. §] 5421(a)(1) or (2)[4]
       (relating to initial child custody jurisdiction) and:

____________________________________________


4A court of this Commonwealth has jurisdiction to make an initial child custody
determination only if:

       (1) this Commonwealth is the home state of the child on the date
       of the commencement of the proceeding or was the home state of
       the child within six months before the commencement of the



                                           -6-
J-S04002-21


          (1) the court of the other state determines it no longer has
          exclusive, continuing jurisdiction under [S]ection 5422
          (relating to exclusive, continuing jurisdiction) or that a court
          of this Commonwealth would be a more convenient forum
          under [23 Pa.C.S.A. §] 5427 (relating to inconvenient
          forum); or

          (2) a court of this Commonwealth or a court of the other
          state determines that the child, the child's parents and
          any person acting as a parent do not presently reside
          in the other state.

       23 Pa.C.S.A. § 5423.

                               *               *      *

       The comment to [23 Pa.C.S.A. §] 5423 makes clear,

          [t]he modification state is not authorized to determine that
          the original decree state has lost its jurisdiction. The only
          exception is when the child, the child's parents, and any
          person acting as a parent do not presently reside in the
____________________________________________


       proceeding and the child is absent from this Commonwealth but a
       parent or person acting as a parent continues to live in this
       Commonwealth;

       (2) a court of another state does not have jurisdiction under
       paragraph (1) or a court of the home state of the child has
       declined to exercise jurisdiction on the ground that this
       Commonwealth is the more appropriate forum under section 5427
       (relating to inconvenient forum) or 5428 (relating to jurisdiction
       declined by reason of conduct) and:

          (i)        the child and the child's parents, or the child and
                     at least one parent or a person acting as a parent,
                     have     a   significant  connection    with    this
                     Commonwealth        other  than    mere    physical
                     presence; and

          (ii)       substantial    evidence   is  available    in   this
                     Commonwealth concerning the child's care,
                     protection, training and personal relationships[.]

23 Pa.C.S.A. § 5421(a).


                                           -7-
J-S04002-21


        other state. In other words, a court of the modification
        state can determine that all parties have moved away
        from the original state.

     23 Pa.C.S.A. § 5423 (Comment).

     This important exception to [S]ection 5423 is consistent with the
     UCCJEA's effort to prioritize a child's home state as being the
     preferred basis for jurisdiction. The UCCJEA defines “home state”
     as:

        The state in which a child lived with a parent or a person
        acting as a parent for at least six consecutive months
        immediately before the commencement of a child custody
        proceeding. In the case of a child six months of age or
        younger, the term means the state in which the child lived
        from birth with any of the persons mentioned. A period of
        temporary absence of any of the mentioned persons is part
        of the period.

     23 Pa.C.S.A. § 5402.

T.A.M., 104 A.3d at 33-34 (Pa. Super. 2014) (internal citations, quotations,

original emphasis, and inserted footnote omitted).

     Moreover, we have stated:

     One of the main purposes of the UCCJEA was to clarify the
     exclusive, continuing jurisdiction for the state that entered the
     child custody decree.

                                *     *      *

     Under the plain meaning of [S]ection 5422(a)(1), a court that
     makes an initial custody determination retains exclusive,
     continuing jurisdiction until neither the child nor the child and one
     parent or a person acting as a parent have a significant connection
     with the original decree state and substantial evidence concerning
     the child's care, protection, training, and personal relationships is
     no longer available in the original decree state.

     The Uniform Law Comment to [S]ection 5422 provides further
     guidance[.] It states that “the continuing jurisdiction of the
     original decree state is exclusive, and it continues until one of two
     events occurs:

                                     -8-
J-S04002-21


                                 *     *     *

      2. Continuing jurisdiction is lost when the child, the child's
      parents, and any person acting as a parent no longer resides
      in the original decree state. The exact language of subsection
      (a)(2) was the subject of considerable debate. Ultimately[, it was]
      settled [] that “a court of this state or a court of another state
      determines that the child, the child's parents, and any person
      acting as a parent do not presently reside in this state” to
      determine when the exclusive, continuing jurisdiction of a state
      ended.... It is the intention of this Act that subsection (a)(2) of
      this section means that the named persons no longer continue
      to actually live within the state. Thus, unless a modification
      proceeding has been commenced, when the child, the parents,
      and all persons acting as parents physically leave the state to live
      elsewhere, the exclusive, continuing jurisdiction ceases. If the
      child, the parents, and all persons acting as parents have all left
      the state which made the custody determination prior to the
      commencement of the modification proceeding, considerations of
      waste of resources dictate that a court in state B, as well as a
      court in state A, can decide that state A has lost exclusive,
      continuing jurisdiction.

      23 Pa.C.S.A. § 5422, Uniform Law Comment.

A.L.-S., 117 A.3d at 359–60 (internal citations, original brackets, and original

emphasis omitted; emphasis added).

      When determining residence under the UCCJEA, where one parent is in

the military, this Court’s decision in Wagner v. Wagner, 887 A.2d 282 (Pa.

Super. 2005) is controlling. In that case:

      Mother and Father were divorced by the Mercer County Court of
      Common Pleas. On March 11, 2002, following the parties' divorce,
      Mother obtained primary physical custody of the parties' two
      minor children. Mother and Father [] shared legal custody of the
      minor children. After the divorce, Mother, a member of the United
      States Army Reserve, resided in Greensburg, Pennsylvania, with
      her children. Mother [was] domiciled in the state of Florida, and
      she retain[ed] a mailing address, drivers' license, and voter
      registration in that state. In November, 2004, Mother moved from


                                     -9-
J-S04002-21


     Greensburg, to her new duty station in Fort Dix, New Jersey, and
     she moved the children to the state of Florida to stay with her
     stepmother. The United States Army assigned Mother to Fort Dix
     to undergo training for an impending duty assignment in Iraq.

     Father, a resident of Warren, Ohio, commenced [an] action on
     November 19, 2004, in the Mercer County Court of Common Pleas
     by filing an emergency petition that sought the return of the
     children from the state of Florida to Pennsylvania and an award of
     temporary primary physical custody of the children during
     Mother's deployment overseas.

                          *           *            *

     The classic legal definition of the term “residence” in this
     Commonwealth is “living in a particular place, requiring only
     physical presence.” See Norman v. Pennsylvania Nat'l. Ins.
     Co., 684 A.2d 189, 191 (Pa. Super. 1996) (citation omitted). The
     term “domicile,” with which the term “residence” is often
     confused, is “that place where one has their fixed true, fixed and
     permanent home and principal establishment, and to which
     whenever they are absent they have the intention of returning.”
     Norman, 684 A.2d at 191 (citation omitted).

     Utilizing th[ese] definition[s], none of the parties resided in
     Pennsylvania at the time the petition was filed or thereafter. At
     the time the Father's petition was filed, Father was a resident of
     Warren, Ohio (where he currently resides), and Mother was a
     resident of Fort Dix, New Jersey (Mother resides currently in Iraq
     at her duty station). The children resided in the state of Florida at
     the time Father filed his emergency petition.

                          *           *            *

     Mother, although a resident of Pennsylvania during her period of
     military service in this Commonwealth, was born and raised in
     Florida. She maintain[ed] her drivers' license, voter registration,
     and tax registration with the state of Florida, and she intends to
     live in the state of Florida with the children upon her return from
     Iraq.     Accordingly, despite her previous residency in this
     Commonwealth, Mother is domiciled in the state of Florida. See
     Norman, 684 A.2d at 191.




                                    - 10 -
J-S04002-21



Wagner v. Wagner, 887 A.2d 282, 283–289 (Pa. Super. 2005) (original

brackets omitted; emphasis added; original footnote incorporated).

      In the instant matter, the trial court determined that Father currently

maintains an apartment in South Carolina and lives there while on active

military duty, but his legal residence is Texas.      See Trial Court Opinion,

11/12//2020, at 6.     Father has a Texas driver’s license, filed state taxes

previously in Texas, and can maintain legal residency there as an active duty

service member. Id. at 7. Father has not paid taxes in South Carolina. Id.

The trial court ultimately compared Father’s living situation to “an out of state

college student.” Id. at 7. Father claimed that while he is currently stationed

in South Carolina, he did not expect to continue his military duty there, and

that he anticipated a “permanent change of station” shortly thereafter. Id.

Accordingly, the trial court concluded that Father no longer resides in South

Carolina for jurisdictional purposes.

      We disagree with the trial court’s determination. Initially, we note there

is no dispute that the South Carolina court did not relinquish jurisdiction

pursuant to Section 5423. Hence, Pennsylvania could only accept jurisdiction,

as the modification state, upon a determination that all of the parties had

moved away from South Carolina, the original state. Applying Wagner to the

case sub judice, Father’s residence is in South Carolina simply because he

lives there. Father maintains a driver’s license and has paid taxes in Texas.

Thus, Texas is Father’s principal establishment and domicile.    However, even

if Father intends to return to Texas, Father presently lives and resides in South

                                        - 11 -
J-S04002-21



Carolina, the state of the original custody determination, and he clearly did

not move away.     Accordingly, the trial court erred as a matter of law by

concluding that Father no longer resides in South Carolina and that

Pennsylvania had jurisdiction to modify the original custody agreement

between Mother and Father.

      Furthermore, we reject the trial court’s legal conclusion that Father

could relinquish or waive South Carolina’s jurisdiction or that he could agree

to allow a Pennsylvania court to assume jurisdiction over Grandparents’

request for custody modification.    “As this Court has explained, however, a

party cannot confer subject matter jurisdiction via consent.”      V.C. v. L.P.,

179 A.3d 95, 99 n.6 (Pa. Super. 2018) (citation omitted) (dismissing a

mother’s complaint for custody modification filed in Pennsylvania for lack of

subject matter jurisdiction, despite father and children living in Pennsylvania,

because New York indisputably retained jurisdiction over the original custody

action and mother was still a resident of New York). In V.C., after determining

Pennsylvania lacked jurisdiction to modify the New York custody agreement,

we “remand[ed] with instructions for the trial court to vacate all of its orders

in [that] case.” Id. at 100. Accordingly, we find the trial court erred as matter

of law by determining that Father could consent to jurisdiction in




                                     - 12 -
J-S04002-21



Pennsylvania,5 we reverse the trial court’s decision and remand with

instructions to vacate all of its orders in this matter.

       Based upon all the foregoing, we conclude that the trial court erred as

a matter of law in finding Pennsylvania had jurisdiction over Grandparents’

complaint for custody which sought to modify the original, South Carolina

custody agreement.           South Carolina has not relinquished its exclusive

jurisdiction over the original custody agreement. Moreover, Father continues

to actually live within the state of South Carolina. Furthermore, Father could

not consent to Pennsylvania’s jurisdiction. Accordingly, we conclude that the

trial court erred as a matter of law in exercising jurisdiction over Grandparents’

complaint and we are constrained to vacate the trial court’s order entered on

November 2, 2020.6 Because Pennsylvania lacked jurisdiction, we remand
____________________________________________


5  We further note that the jurisdictional issue herein is made even more
complicated because Father attempted to consent to Pennsylvania’s
jurisdiction so that Grandparents, as third parties to the initial custody
agreement, could request modification of that agreement. Because Father
cannot consent to subject matter jurisdiction in Pennsylvania in his own right,
he cannot consent to subject matter jurisdiction on behalf of Grandparents,
so as to allow them to file for modification of the original custody agreement.

6  In her second issue presented on appeal, Mother argues that the trial court
erred in sua sponte transferring Father’s custodial rights to Grandparents
pursuant to 51 Pa.C.S.A. § 4109. Mother’s Brief at 22-23. Having determined
that the trial court lacked jurisdiction to entertain Grandparents’ custody
claims, we agree that transferring Father’s custodial rights was erroneous.
Moreover, Section 4109 provides that a court may “enter a temporary order
to temporarily assign custody rights to family members of the servicemember”
when the “eligible servicemember has received notice of deployment[.]” 51
Pa.C.S.A. § 4109(a.1.)(a) (emphasis added). Here, there is no dispute that
the military has not deployed Father as statutorily required under Section



                                          - 13 -
J-S04002-21



with instructions for the trial court to vacate all of its orders in the present

case. We further direct the trial court to cooperate fully with the court in

South Carolina in its exercise of jurisdiction over the parties' child custody

dispute.

       Order vacated.         Case remanded with instructions.      Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2021




____________________________________________


4109. See Mother’s Brief at 23 (“Father stated that he was active duty, not
deployed.”); see also Father’s Pro Se Brief at 8 (“Unfortunately, Section 4109
requires that a parent be deployed. I was not deployed”) (emphasis in
original). Hence, Mother appears to be entitled to relief based upon her second
claim.

                                          - 14 -